 1

 2

 3

 4
                              UNITED STATES DISTRICT COURT
 5                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 6
     NORTHWEST SHEET METAL
 7   WORKERS ORGANIZATIONAL TRUST,
     et al.,
 8                 Plaintiffs,                      NO. MC19-0072RSL
             v.
 9
     D.J. MECHANICAL, INC.,                         ORDER VACATING WRIT OF
10                                                  GARNISHMENT
                           Defendant,
11
     PAC WEST MECHANICAL, INC.,
12
                           Garnishee.
13

14          This matter comes before the Court on plaintiffs’ “Application for Judgment on

15   Answer and Order to Pay.” Dkt. #8. On August 22, 2019, the Court declined to enter

16   judgment on the ground that there was no evidence of the garnishee’s answer in the record.

17   Plaintiffs were given thirty days in which to submit the necessary evidence and renew their

18   request for entry of judgment. Although evidence of the garnishee’s answer was timely

19   submitted (Dkt. #10), plaintiffs have not renewed their request for entry of judgment. The writ

20   of garnishment in the above-captioned matter (Dkt. #6) is hereby VACATED.

21          Dated this 3rd day of October, 2019.
22                                                A
                                                  Robert S. Lasnik
                                                  Unites States District Judge



     ORDER VACATING WRIT OF GARNISHMENT - Page 1
